Dickinson, J.1
The alleged libel upon which this action is brought will be found in the reporter’s statement of the case. Upon the trial of the cause the court permitted several witnesses to testify that they, at the time of the publication, understood the article as using the-term “shyster” as applicable to the plaintiff. Upon subsequent consideration, the learned judge who tried the cause having come to the conclusion that such evidence was inadmissible, a new trial was for that reason granted, and upon the same question the case is now before us for review.
We are of the opinion that the learned judge was right in his conclusion that the evidence was not admisssible. Van Vechten v. Hopkins, 5 John. 211, (4 Am. Dec. 339;) Gibson v. Williams, 4 Wend. 320; Wright v. Paige, 3 Keyes, 581, 583, 584; Snell v. Snow, 13 Met. 278, (46 Am. Dec. 730;) White v. Sayward, 33 Me. 322; Rangler v. Hummel, 37 Pa. St. 130; McCue v. Ferguson, 73 Pa. St. 333; Daines v. Hartley, 3 Exch. 200; and see opinion of Walworth, Ch., in Maynard v. Beardsley, 7 Wend. 560, (22 Am. Dec. 595.)
This is in accordance with the principle of the law of evidence, which in general limits the testimony of witnesses to a statement of the facts and circumstances within their knowledge, to the exclusion of their opinions and mental conclusions concerning the very matter in issue. The exceptional grounds upon which such evidence was-deemed admissible in Blakeman v. Blakeman, 31 Minn. 396, (18 N. W. Rep. 103,) in an action for slander, and in some other cases, is a recognition of the applicability to such cases in general of the ordi*279nary rule of evidence. No such exceptional reasons, no necessity, existed in this case for the resort to such testimony to inform the jury as to whether this printed publication was intended to apply the term “shyster” to this plaintiff, and the reasons which in general forbid a resort to such evidence were applicable here. The question to be determined by the jury was, not what interpretation these witnesses had put upon the article when they read it, but what was its meaning ? This the jury could determine directly from a reading of the article itself, and by the aid of such other facts and circumstances as might affect the question. Whatever relevant facts, outside of the publication, could have enabled these witnesses to form an intelligent opinion or understanding that the offensive term was intended to be applied to the plaintiff, could have been placed before the jury, and the question in issue should have been determined by the jury from the established facts relevant to the issue, and not from the opinions or understanding of witnesses, which may have been based upon very insufficient reasons. It would be a dangerous practice, not in general to be resorted to, to apply in a court of justice, for the interpretation of the conduct or of the language of men, the understanding, conclusions, opinions of others, which are too often formed under circumstances not conducive to an impartial, mature, and correct judgment. That would be, in some degree, and in some sense, to substitute the irresponsible, hasty opinions of perhaps prejudiced minds for the calm, deliberate judgment of juries, acting under the sanctions and with the aids which attend their deliberations. In the language of Shaw, C. J., in a similar case, (Snell v. Snow, supra,) to resort to such evidence “would be to make the defendant’s liability depend, not on his own- malicious intent and purpose in using the language, which might be quite innocent and free from blame, but upon the misconceptions or morbid imagination of the person in whose hearing they were spoken.”
There were no peculiar circumstances, either as respects the language employed, or the manner of its utterance or publication, to justify a departure from the ordinary rules of evidence. The effect of this testimony was simply to present to the jury the opinions of these witnesses as to the meaning of the libel, and that it was intended to *280apply to the plaintiff the offensive term used in the article. It cannot be said that this testimony was harmless, and cannot have affected the result, unless it is to be also declared that the libellous article bears upon its face, and by necessary legal construction, the meaning and application which is given to it in this testimony. This we cannot declare. We deem that to be a question proper for the consideration of a jury, not necessarily to be determined from the article alone, but from it in connection with such circumstances as may bs relevant to the question. As this may come before another jury for determination upon such evidence as shall there be presented, we refrain from commenting upon this feature of the ease.
Order affirmed.

 Berry, J., because of illness, took no part in this case.